Explanations of vote
(in writing). - (CS) It can be reasonably assumed that the regulation of the European Parliament and of the Council on the service of judicial and extrajudicial documents in civil or commercial matters, as recommended for second reading (Council common position), will contribute towards reinforcing legal security of both natural persons and legal entities within the Member States. It is well-known that the service of the above documents is a serious issue, with a significant impact on both the process of justice and civil and commercial relations. I believe that the recommendation of the European Parliament is in line with the effort to produce high-quality legislation at Community level.
In relation to the agreements between the EC and the Former Yugoslav Republic of Macedonia on readmission and the facilitation of issuance of short-stay visas which are to be approved by the European Parliament, I believe that insofar as these agreements - and similar agreements with the Western Balkan countries - have a significance in terms of generally strengthening the rule of law and fighting against crime, issues related to illegal migration should be resolved first of all by economic and political means. In addition, I would like to underline another important factor mentioned in the relevant reports which is that the conclusion of these agreements will imply a considerable financial burden for Macedonia and other Western Balkan countries. Taking into account the economic situation in these states it is essential that the Community provide appropriate and effective assistance, in particular financial.
in writing. - (NL) I remember in the early '60s there were reciprocal visa requirements for inhabitants of the countries of the then European Community and those of the former Socialist Federal Republic of Yugoslavia. Shortly after that those visa requirements were abolished.
This meant that the populations of the seven countries that together still made up Yugoslavia at that time were free to travel throughout much of Europe. Only for EU Member State Slovenia and candidate country Croatia has that not changed. The inhabitants of all the other territories, including candidate country Macedonia, have been cut off from the EU Member States since 1992. The young generation that has grown up since then has hardly been able to go outside their own borders. At the embassies of the EU countries in the Macedonian capital Skopje, for instance, you find large signs listing a large number of strict obligations. Only criminals can easily meet them, but students, researchers and journalists cannot.
I support the improved access for those groups from 2008 and the lowering of the visa fee to EUR 35. Unlike some other members of my Group, I do not see the introduction of biometric registration as a reason to reject this improvement. I regret the conditional sale with the readmission policy, which does not adequately guarantee the safety of the refugees concerned.
in writing. - (PT) The mobilisation of the Solidarity Fund to help the populations of Germany and France (La Réunion) who were the victims of natural disasters in January and February respectively proves, despite the delay, the relevance and importance of this Fund in assisting Member States.
Bearing in mind the deadlock in the Council on a decision on the Commission proposal to improve this Fund, we would reiterate that the continued eligibility of regional disasters must be defended. The European Parliament has previously confirmed that 'the EUSF should continue to enable action to be taken in the case of disasters which, although significant, do not achieve the minimum level required and that assistance may also be provided in special circumstances in cases where most of the population in a specific region has been affected by a disaster which will have serious, long-term effects on their living conditions'.
It is also essential to recognise the particular characteristics of Mediterranean natural disasters, such as droughts and fires - particularly in terms of time limits and eligible actions - and the possibility of higher levels of financial assistance for 'cohesion' countries and 'convergence' regions in the event of a disaster. The creation of an EU agricultural disaster fund must also be assessed.
in writing. - (FR) Mrs Castex voted for the Susta report on the Protocol amending the Agreement on Trade-Related Aspects of Intellectual Property Rights (TRIPS Agreement).
For French Members of the Socialist Group in the European Parliament, the agreement hereby obtained, which will allow countries to produce generic drugs and export them to poor developing nations with no capability of producing these medicines themselves, constitutes an important step forwards.
For French Members of the Socialist Group, this report makes a positive contribution to resolving a public health problem that is clearly a matter of serious concern.
in writing. - I voted in favour of the protocol amending the agreement on TRIPS and Access to Medicines because I strongly believe the EU should be a key actor in the promotion of public health and access to medicines to all in the third world. This protocol is a step in the right direction.
in writing. - (PT) The costs associated with introducing 'intellectual property' protection standards in the pharmaceutical sector in 'developing countries' have been known about for a long time.
The dramatic and unacceptable situation caused in these countries by the application of 'intellectual property rights' in the area of health, particularly in the fight against diseases such as malaria, HIV/AIDS and tuberculosis, has been highlighted and warned about for a long time.
We therefore feel that this report represents an opportunity lost by the majority of this House, within the scope of its powers, to assume a humanist position and to clearly fight for a policy which could bring an end to intellectual property rights in the pharmaceutical sector.
Hiding behind the idea that a negotiation of the Protocol seems very difficult, the majority of this House have signed a blank cheque to the Council because such vague recommendations can only cause the current situation to continue, creating financial and legal obstacles which will prevent those countries with fewer resources from being able to access the advances made in science and technology in this field.
We abhor the fact that it is particularly the pharmaceutical multinationals that will gain through this inhumane policy, by maintaining their fabulous profits at the cost of many lives.
Madam President, following the vote, Parliament has decided to have both a written verbatim record of its sessions and an audiovisual record of its sessions. This obviously has budgetary implications and I would urge the Bureau to examine the situation, enact the necessary changes to the budget or come up with a new proposal if it wishes the committee to re-examine this matter.
I rather suspect, given the very large majority of the House on this issue, that the will of Parliament is rather clear, so I think it is rather the first course of action that will have to be taken.
in writing. - Keeping a record of all debates and making them available to the public could help Euro-scepticism. However this will also allow the EU to boast of greater transparency when in fact it will in reality do little to enhance democracy, because the European Parliament cannot initiate legislation and can be ignored by the European Commission. In the EU the unelected Commission initiate EU legislation and they offer no transparency at all.
The opportunity for a week to make corrections to speeches (amendment 4) was well intended and would protect MEPs from errors, but up to date news on the EU could potentially be buried by a week's delay, hindering the free press in informing the public. Therefore I voted against the report
in writing. - Keeping a record of all debates and making them available to the public could help Euro-scepticism. However this will also allow the EU to boast of greater transparency when in fact it will in reality do little to enhance democracy because the European Parliament cannot initiate legislation and can be ignored by the European Commission. In the EU the unelected Commission initiate EU legislation and they offer no transparency at all.
I do not support the opportunity to make corrections to speeches (amendment 4) the verbatim report should be as spoken. I make mistakes as much as anyone. Up to date news on the EU could potentially be buried by a week's delay, hindering the free press in informing the public. A separate note by way of explanation might be acceptable. Therefore I voted against the report.
in writing. - (FR) The Corbett report recommends that, in order to save about EUR 10 million a year, we should no longer have the verbatim reports of proceedings in this Parliament translated into all the official languages. Access to the debates in each language would then only be guaranteed by way of the audiovisual recordings available on the internet, though individual Members of Parliament would be able to request the translation of certain extracts.
However, not everyone in Europe has broadband internet access and, moreover, it has been suggested that requests by Members for translations should be restricted to some thirty pages a year. What Mr Corbett is proposing is therefore to limit the access of European citizens to the work of those whom they have elected to represent them and to defend their interests within the European Union. This is unacceptable. It is all the more unacceptable because at the same time the same institution is spending EUR 100 million a year on its own propaganda. To say nothing of the Commission, which spends more than EUR 200 million on vital activities such as the large-scale broadcasting of pornographic internet videos that are supposed to be promoting European cinema.
Fortunately, good sense - or rather the mortal fear of the electorate - has prevailed among most of our colleagues and multilingualism has been preserved.
in writing. - (SV) We firmly reject the report's proposal that oral contributions should appear only in their original language in the verbatim report.
The European Parliament is trying to make a big thing of the fact that speakers are speaking to the whole of Europe as spokespersons for their European groups, but at the same time we are going to refuse subsequent access to their statements and restrict availability by cutting back on translations into different languages.
If we are to have a democratically functioning EU, we must be prepared to pay for it. An organisation that pours out more than SEK 360 billion on a protectionist agricultural policy must be able to pay SEK 90 million to show respect for the EU's citizens.
However, if the translation costs are deemed to be insupportable in future, the minimum must be that the verbatim report contains the speaker's original language and an English translation.
in writing. - (FR) The French Members of the Independence and Democracy Group voted against the Corbett report on the amendment of Rule 173 of the Rules of Procedure of the European Parliament which seeks to abolish the full and systematic translation of parliamentary debates.
The idea behind publishing the debates, which applies to judicial proceedings and political deliberations alike, is one of the fundamental principles of democracy.
Publication helps to reduce ideological bias, arbitrariness, cronyism and dirty tricks. This of course is based on the assumption that all have access in their own language to the full published proceedings by ensuring that the same words do indeed express the same notions for everyone.
Who among the peoples of Europe would be capable of recounting and understanding a debate when faced with a hotchpotch version of it in twenty languages?
It would probably be the same as someone trying to understand the so-called 'simplified' treaty and attempting to replace the 400 new clauses contained in the existing treaties, since here too, apparently, no consolidation version has been made available during the ratification process.
Faced with increasing reticence from the inhabitants of its Member States, the European Union seems to be capable of displaying nothing but obfuscation, falsification and concealment.
in writing. - (NL) The decision of the Secretariat of Parliament to no longer report the debates in plenary in every language went unnoticed in 2006. Parliament has now reversed this decision. I agree that too much time and money is spent on translating debates and documents into the 23 official languages of our Union. It is a pity that no compromise solution was put to us, in which the debates could be translated into English and French, so that the proceedings would still be available in written form in addition to the audiovisual data.
in writing. - (PT) Multilingualism is much more than an expression of the cultural diversity of the European Union. In an organisation of sovereign and independent states which have joined together as a means of ensuring, through cooperation, the best advantages for their citizens without having at any stage waived their status as free and sovereign states, multilingualism is the recognition of the relationship of equality between all the members.
This reason alone would suffice for us to defend the continuation of this multilingualism in the functioning of the Community institutions. However, other arguments may be added to this. Giving up multilingual internal communication potentially means reducing the possibility for political action by Members of the European Parliament who are fully entitled to express themselves in their mother tongue. Furthermore, if we minimise multilingualism in our external communications, we may end up distancing an institution which expends a great deal of energy trying to bring the EU closer to its citizens.
Finally, there is a counter economic argument to the economic argument made: the linguistic diversity of the European people and the mastery of numerous languages has to be a competitive advantage, not a cost.
in writing. - (FR) I voted for the Corbett report on the amendment of Rule 173 relating to the verbatim report of proceedings, even though I regret the adoption of a whole series of amendments recommending the verbatim translation of the reports into all the official languages.
To those hard-line advocates of multilingualism I would say, somewhat euphemistically, that it is a fiction to claim that, without this extension to the translation process, the European Parliament would be the only parliamentary assembly in the world not to have all its proceedings and debates translated in hardcopy into all the relevant languages. This is a fiction to the extent that it has been agreed that not only will the multilingual version be retained but the simultaneous translation into all the official languages should also be made available, on request, to all the Members of the House as well as to the public at large. This is the really essential part, it seems to me.
Finally, I regret that Parliament has been unwilling to adopt a more contemporary approach as far as access to the documents is concerned: I say yes, a thousand times yes to multilingualism. However, I shall continue to oppose the so-called defence of linguistic diversity when this is used as an excuse by those who support the status quo and openly oppose change.
in writing. - (NL) I voted against the proposal in the Corbett report and I did so for the same reasons that I have previously opposed the scrapping of the budget for translating the verbatim report of our sessions in this House.
In a parliament, the spoken word is sacrosanct. What we say is not just an item on the day's news if we are lucky, it is part of the democratic legislative process. Making this accessible in the official European languages is not a luxury. Translation is politically necessary for a proper archiving system which after all serves to allow open access to information.
We have to bear the consequences of our fundamental decision to choose multilingualism and not let it surreptitiously crumble away. A parliament that has self-respect does not ditch its traditional archiving system. If we need to economise, we would do better to choose different areas of the budget. Anyway, I stick to my view that our insistence on multilingualism is a necessary form of respect for the diverse cultures and languages in the EU and a blessing for democracy.
in writing. - I voted for this report, which advocates the establishment of a European Statistical Governance Advisory Board in response to a Commission proposal to improve the production of EU-wide statistics.
in writing. - I voted for this uncontroversial report, proposing the establishment of a European Advisory Committee on Community Statistical Information Policy. The amendments Parliament also adopted will ensure the Committee's efficiency, and affect its name and composition.
(RO) Today's vote on Mr. Mantovani's report is important due to the stimulus it gives to the European policy in the field of lifelong education.
Examining the current situation in this field and its correlation with the labour market, the Mantovani report proves to us, one more time, the existence of a reality we have lived for many years, but which has not been followed by a firm and coherent policy that could cope with its challenges. Therefore, I believe it is important to implement the new proposals as soon as possible. In fact, I would like to point out the importance of recognizing and promoting education for tolerance on the entire European Union territory. This is the only way in which mobility on the labour market will not generate socially excluded groups, whose behaviour becomes deviant sooner or later.
in writing. - (FR) Mrs Castex voted for the Mantovani report on the establishment of a European Qualifications Framework.
This French Member of the Socialist Group in the European Parliament welcomes the future introduction of the European Qualifications Framework, which will facilitate transnational mobility for workers and learners, while at the same time meeting the requirements of the labour market by way of a common reference point for the transposition of qualification levels.
According to the proposal all qualifications, from the end of compulsory education to the highest levels of university teaching and professional training (the Commission's initial document only concerned general educational qualifications), should be classified according to one of eight reference levels based on knowledge, ability and acquired skills.
Mrs Castex believes that the EQF, as a tool for comparing, translating and converting the qualifications of one Member State to those of another, will respect the diversity of the certification systems and the richness of the qualifications that exist in the European Union. It is a tool that will also facilitate greater mobility for the citizens of Europe.
It is now up to the Member States to set about the massive task of classifying the reference levels required for the EQF, otherwise the European Qualifications Framework will be destined to remain an empty shell.
in writing. - (PT) This report contains several contradictions and we are critical of the compromise accepted by the majority of the European Parliament on the establishment of a European Qualifications Framework. However, there are positive aspects to the recognition of qualifications among the various Member States which should be supported.
However, the final text adopted accentuates the federalist nature of the European Parliament's proposal by setting specific dates for the adaptation and correlation of the various education and training systems used in the Member States, despite specifying its non-binding nature for the next few years.
We would stress that education policy is the sole responsibility of Member States which is why we feel that the 'adaptation' proposed infringes this principle.
We regard as negative the link with the Bologna Process and the trend towards the commercialisation of education, with emphasis being placed on 'employability' and on the prospects of the labour market being linked to the Lisbon Agenda.
This report deals with the certification at Community level of lifelong learning qualifications. This is a completely desirable measure and one that should be encouraged. However, I reject the internationalist justification used in the document, especially as I recall the total defeat suffered by the Lisbon Strategy.
There is an element of Europeanist ideology in this text. It is written that the sacrosanct objective of globalisation constitutes our one and only hope of salvation and that globalisation is beneficial both economically and socially. In my opinion ultra-liberal globalisation is a machine for destroying the economic, social and cultural fabric of nations.
Moreover, the report only refers to potential progress, something for the future. Should we not be looking at the present as we attempt to analyse the failures and damage that has already been done to our society by globalisation?
In the face of such blindness, irresponsibility and inadequacy I intend to vote against the report.
in writing. - (PL) Madam President, I voted in favour of adopting the report on the recommendation of the European Parliament and of the Council on the establishment of the European Qualifications Framework for lifelong learning.
The future development of European society will be increasingly dependent on education, scientific research, innovation and technology. That is why it is so important to provide support for the promotion of mobility across the European labour market. I am convinced that setting up the European Qualifications Framework will facilitate access to the European labour market.
The rapporteur, Mr Mantovani, has rightly pointed out in his report that as of 2012 all qualifications certificates, diplomas and Europass documents should relate to the relevant EQF level. The European Qualifications Framework should be used to facilitate comparison of levels of qualification. It is very important for the Member States to garner support for the implementation of the European Qualifications Framework, notably by the exchange of best practice. The European Qualifications Framework Advisory Group mentioned in the report is in a position to ensure the cohesion of the cooperation process and monitor the latter.
in writing. - I voted in favour of this report, which seeks the establishment of a European Qualifications Framework to help with the EU-wide recognition of the qualifications that people receive. It should lead to an improvement in mobility for people who wish to work in other Member States by providing a neutral and credible reference point for the comparison of various qualifications.
in writing. - (DE) In theory, it should be possible for a professional's qualifications to be recognised in any other Member State and for the same conditions to apply as for the domestic workforce. In practice, there are still some problems which need to be addressed. For example, if an experienced teacher from Austria were required to complete a two-year period of practical training in order to do the same job in Germany, there would obviously be something wrong. In some Member States, work placements are not only being misused as a way of employing well-qualified staff with academic degrees as cheaply as possible, they are also being used to create barriers to certain professions.
Precarious working conditions, which initially only affected the low-wage sector, have long since spilled over to skilled workers as well. The EU must not give further impetus to this trend with the 'Blue Card' scheme. We have enough qualified workers, if only we were prepared to pay them properly.
in writing. - (EL) The adoption of the European Qualifications Framework reinforces EU intervention in the Member States' education systems, homogenisation, and adaptation to predetermined quality and performance indicators. It is yet another way of replacing education with flexible 'learning', outside the socially instituted process of education. Knowledge is replaced with ephemeral, superficial ongoing training that will equip workers with whatever skills are needed by capital at the time.
These qualifications will be recognised on the basis not of certificates awarded by the formal education system of each country, but of certification examinations set by organisations that are controlled by employers. This further promotes the separation between degree certificates and the possibility of pursuing a career.
Linking different levels of education and forms of learning, which aims to put learning by experience on a par with systematic education, is an attempt at levelling down workers' rights and driving down the wages of all workers to the lowest possible level.
Through a system of lifelong learning and certification of professional qualifications, the EU's wider aim is to subordinate all education to the priorities of the market and strengthen the profitability of capital. This is at complete variance with the educational needs of workers and young people.
For these reasons, we are voting against the report and the Commission's proposal.
in writing. - (SK) Transnational labour mobility in the EU has become inevitable: it is an everyday reality within the EU-27 after enlargement. These changes are accompanied by demands for more innovative and flexible education that will prepare Europeans for their integration into the modern labour market where education is the basic precondition for all age groups and all strata of society.
I voted in favour of the report by Mr Mario Mantovani on the proposal for a recommendation of the European Parliament and of the Council on the establishment of the European Qualifications Framework for lifelong learning because I am convinced that this is the only way to fulfil the goals of the Lisbon Strategy.
The structure of the European Qualifications Framework is based on eight vertical levels, termed 'reference levels', defined in terms of three horizontal criteria - knowledge, skills and competence - thus enabling individuals to better integrate in the labour market on completion of a learning process.
In order for the European Qualifications Framework to be successful, it is absolutely essential for the Member States and social partners to base their cooperation, during the implementation phase, on mutual trust.
The labour market structure in Europe is changing and we see an emerging need for a flexible approach to education. The Member States should therefore make use of the European Qualifications Framework to improve the lifelong learning programmes. There is also the need for both employers and European citizens to understand the practical importance of qualifications. This will lead to greater, and most importantly barrier-free, labour mobility across the EU.
in writing. - (PT) The globalisation of the economy is a question for which Europe has not yet found a clear and convincing answer.
A more globalised economy implies a readiness for change which means greater mobility.
The creation of a common reference framework for the recognition, comparability and transfer of qualifications originating from different systems is fundamental to the development of a decisive component of the European project, in other words the mobility of workers facilitated in this case by the portability of their qualifications.
Better training of our workers combined with a harmonised system for the recognition of their knowledge, skills and abilities will enhance their mobility and the development of the internal market.
More and better skills among European workers could help to ensure better organisation, more innovation and improved competitiveness among our undertakings.
(LT) It is a shame that the launch of SIS II keeps being postponed. Today we have adopted a resolution on this important issue. We are so far behind schedule that it is essential to find a way out of the situation that would enable us to use the SIS 1+ network after 13 November 2008.
It is now clear that the human and financial resources allocated for the implementation of SIS II will have to be shared between three projects being developed simultaneously: SIS II, SISone4all and the installation, operation and management of a communication infrastructure.
This is why, in my opinion, the correct distribution of EU and Member States' resources will be of great significance. However, in view of the project's importance as regards the security of the EU, it is obvious that SIS II is the greatest priority. We must allocate funds for EU security and the development of communications infrastructure.
in writing. - (PT) To 'fill a gap' during the extension of the Schengen Information System (SIS), which includes the Visa Information System (VIS), the current proposal aims to provide a temporary solution to prevent any hiatuses and potential interruptions caused by the delay in installing the 'infrastructures' of the 'new' system. The costs will be distributed between the Community budget and Member States.
We would point out that this involves expanding the features of the SIS by developing them, extending access to new authorities and interlinking them, with the addition of new categories of data (such as the data capture mandate and biometric data).
This extension of the previous system significantly threatens the rights, freedoms and guarantees of citizens by adding new elements to a database which is, in addition, shared by numerous bodies. The confidentiality of this data cannot be fully guaranteed as records may be kept 'for a longer period' and be shared with third countries.
At the root is an attempt to bring the SIS into line with the dangerous and unacceptable objectives of the current security offensive and with the expansion and growing communitarisation of internal affairs in the EU, which we clearly reject.
in writing. - We do not oppose the suggested temporary solution in order to guarantee the existence of a network for SIS 1+ for the period from 13 November to 17 December 2008. However, we cannot support the use of the passerelle in Article 67(2), indent 2, of the EC Treaty as suggested by Mr Coelho. That is why we have chosen to vote against the report.
in writing. - (DE) We already have a major problem with organised criminal gangs and illegal immigrants who tend to congregate in border areas where they are also easier to apprehend than in cities. Both groups are already on the starting blocks and are intent on crossing into other countries as soon as the borders open, where they will vanish without trace. We must respond to this situation with increased cross-border cooperation and intensive checks in border regions. The expansion of Schengen is, after all, a major responsibility for all the countries involved.
Accession to Schengen should therefore not be made solely dependent on the functionality of the Schengen Information System, which is something Poland, for example, does not yet appear to have achieved. Instead, we must ensure that future members of Schengen are able to assert effective control of the EU's external borders, that there is no softening of the transition periods for the protection of labour markets, and that begging does not increase any further. Until this is guaranteed, over-hasty and ill-considered expansion must not be allowed to occur.
According to the FRONTEX Annual Report for 2006, the apprehension figures at Schengen's current external borders (mainly Austria and Germany) are still far higher than those at the EU's external borders, so it is highly doubtful whether the expansion should be approved. Indeed, the question is whether Schengen should not be abolished in part, especially since the Austrian Interior Ministry's report on human trafficking indicates that almost 50% of illegals in Austria have entered the country across the Schengen border with Italy.
in writing. - I do not oppose the suggested temporary solution to guarantee the existence of a network for SIS 1+ for the period from 13 November to 17 December 2008. However, I cannot support the use of the passerelle in Article 67(2), indent 2, of the EC Treaty as suggested by Mr Coelho. That is why I have chosen to vote against the report.
(SK) I am in favour of a reasonable compromise that would achieve a balance between health and environmental protection on the one hand and agricultural production on the other hand. This is why I voted for the report prepared by my Slovak colleague, Mrs Irena Belohorská, who is a recognised expert in the field of prevention and treatment of cancer diseases. I congratulate her on the report which is based on her vast experience as a medical practitioner and which introduces a balanced strategy on the sustainable use of pesticides. I believe that this report will contribute to the adoption of more effective measures for better information of the general public and lead to the setting up of correct application methods and a gradual reduction in the use of pesticides in agriculture.
A possible solution is to support farmers in ways that would encourage them to reduce the use of artificial fertilisers in their fight against diseases, pests and weeds on their farms, and in doing so help achieve a gradual changeover to bioproducts. The report can inspire consumers not to choose, at a market or in a supermarket, only the best-looking produce but to give priority, for the sake of their health, to less visually appealing but healthier bioproducts.
(CS) All of us wish to breathe clean air and halt the melting of the glaciers. At the same time, in spite of energy saving programmes, our need for energy is growing exponentially. At stake is also Europe's dependency on gas and oil imports.
We must therefore invest in the development of renewable sources and tackle issues of nuclear power plants safety, in particular the question of final disposal of radioactive waste. In this way we could obtain up to 14% of our energy from clean sources. We cannot ignore, however, the fact that 32% of our energy comes from fossil fuels, employing 300 000 people and substantially polluting the environment. This is why I welcome and have supported the report by Mr Reul on conventional sources. I agree with the rapporteur that we should review investments and also develop those technologies capable of increasing the efficiency of fossil fuel energy production and reducing emissions. We have much to work on.
(LT) Today we have reached an important decision on the strategy on the use of pesticides. I voted in favour of the resolution. We are well aware of the fact that the air we breath is polluted and therefore poses health risks and that the food we consume has been processed using chemicals that are dangerous to human health. Our children, the future generation, are growing up in these conditions.
I am absolutely certain that the hazards that pesticides pose to human health must be reduced. Therefore, we should take decisive measures and do our best to find the necessary funds. I welcome the plans to require the Member States to draw up action plans highlighting the areas in which pesticides would be entirely banned and making substantial reductions in the use of pesticides within the next 10 years.
in writing. - (PT) It is well-known that, in July 2006, the Commission presented a Thematic Strategy on the Sustainable Use of Pesticides, together with a proposal for a directive establishing a framework for Community Action to achieve a sustainable use of pesticides and a proposal for a regulation concerning the placing of plant protection products on the market, with the aim of reducing the general risks and negative impacts of pesticide use on human health and the environment.
The risks associated with pesticide use have already been reduced, but, in some areas, particularly in countries which have for a long time used intensive agriculture, these can still be found in the soil and water in undesirable quantities. This also means that countries such as Portugal, with more traditional agriculture, should receive more support in order to maintain less intensive agricultural production.
However, we do not feel that the solution lies in substituting GMOs for pesticides. While the undesirable effects of chemical pesticides on human health are well-known, the precautionary principle should be applied with regard to the effects of GMOs on human health as these have not yet been studied.
This Thematic Strategy on the Sustainable Use of Pesticides only relates to plant protection products, in other words to one area of pesticides.
in writing. - (PL) I welcome the fact that the European Parliament has adopted a new directive on the production and use of pesticides. The directive tightens up the conditions under which trade in the chemical substances used in the manufacture of plant protection products may be permitted. The outcome will be beneficial to the citizens of the European Union, especially as regards their life and health. In addition, the directive details the cases in which spraying from the air may take place. It also recommends lowering the amount of pesticides used and prioritising non-chemical alternatives.
The report by Mrs Belohorská is worthy of support, if only because of the very wide but also up-to-date scope of the provisions. There can be no doubt that European Union citizens no longer wish to have daily contact with toxins, and do not wish to consume contaminated products. Our citizens do not wish either to be affected by carcinogenic or toxic substances, or by substances with endocrine-disrupting properties. In response to these clear expectations expressed by European society, it was appropriate also to support a ban on the use of pesticides in rural and urban public areas. The use of pesticides in areas surrounding hospices, sanatoria, rehabilitation centres, clinics and hospitals should be banned. Such a ban should also extend to parks, public gardens, sports and leisure areas, school grounds, children's playgrounds and similar locations.
in writing. - (DE) The Thematic Strategy on the Sustainable Use of Pesticides is an important addition to the proposal for a regulation and a directive which has been voted on at first reading today.
The Thematic Strategy is needed because the use of pesticides in the European Union has not decreased, despite the successful measures adopted voluntarily by some Member States between 1992 and 2003, and remains at a high level. The Belohorská report underlines, once again, the need to apply the precautionary principle in the use of pesticides.
(LT) I consider the report on conventional energy sources and energy technology to be of the utmost importance. The realities of life are forcing the EU Member States to change their attitude towards energy within both the EU and the world markets - resources, the energy mix and security of supply.
I would like to emphasise the importance of nuclear energy, as it is a secure, reliable and environmentally friendly resource. The fact that Germany, which has 17 nuclear power plants, produces six times more CO2 pollution than France, with its 59 nuclear power stations, is very persuasive.
Nuclear energy is particularly important for countries that are not rich in renewable energy resources such as wind, solar energy, water and biomass, the use of the latter being particularly expensive. Electricity is of the utmost importance and should be accessible to everyone.
I voted in favour of the report and would like to stress the importance of EU assistance for the construction of nuclear or other environmentally friendly power plants.
(IT) Madam President, ladies and gentlemen, I just feel a need to clarify a few points about the new generation of nuclear technology. It is worth remembering that Italy's nuclear power stations were shut down following a rescinding referendum in 1987, perhaps rightly so, although that has gradually placed us in a situation of dependence on foreign sources of energy.
However, the new generation of nuclear technology, which is clean and safe and environmentally friendly, is undoubtedly necessary to confront the problem of energy supply and climate change. The energy mix must hence be updated and, along with renewables, clean coal and gas, nuclear will enable Europe to limit its dependence in future.
For this reason I voted in favour of the building of fourth-generation nuclear power stations, which will enable energy to be generated in a safer and more environmentally friendly manner. I do, however, still have doubts, serious doubts and concerns, about the storage of nuclear waste. The report may consider the problem of waste storage solved, but quite frankly I disagree: the waste problem is crucial and, if it is to be solved in the near future, requires a huge amount of investment in research.
To conclude, I believe that the choice of energy mix - just three more seconds please - to ensure security of energy supply for the Union in coming years must be altered as research progresses and in particular as new technologies develop.
(DE) Madam President, my colleagues from my delegation and I myself voted against the Reul report because we do not believe that nuclear energy is either safe or clean, and nor do we believe in the new generation of nuclear power plants and the new generation of nuclear energy.
If it really is the case - and there are reports and statistics about this - that nuclear energy is to have a massive impact in terms of reducing our CO2 emissions, then we will have to have a substantial increase in the number of our nuclear power stations. That is neither realistic nor practicable. For that reason - and I will speak more on this subject when the next report comes round - effective measures to improve energy efficiency and also to cut CO2 emissions from cars would be a better way of making Europe a healthier place and convincing other countries and continents to follow suit.
in writing. - (SV) We have chosen to vote against the report as we do not consider it to be balanced and, among other things, it fails to address important problems in relation to nuclear energy.
Nor do we believe that the Union's energy research funds should be used to develop new generations of reactors for nuclear fission.
We question the value to the environment of synthetic fuels produced from fossil sources, or hydrogen gas extracted with energy from the same origin, or nuclear energy, as none of these energy sources is sustainable in the long term from an environmental or supply point of view.
We also believe that fossil fuels must be actively phased out in the long term, which is not mentioned in the report.
We think that CO2 capture can be an important part of reducing CO2 emissions, but other energy-saving, efficiency-boosting measures and the development of renewable energy are more sustainable in the long term and should be the final goal.
in writing. - (PT) This report contains various positive aspects, including the recognition of the role of conventional energy sources and the need to use these in order to produce energy, opening up prospects for the relaunch of nuclear fission energy and calling for the lifting of restrictions on new coal-fired power stations.
It also opens up prospects for the relaunch and mining of coal and calls for international cooperation, including with countries outside the EU, such as China and India. In addition, it emphasises the value of endogenous resources and places the contribution of renewable energies on a more realistic plane. It contains certain criticisms of the production and use of liquid biofuels and points to the need for countries to encourage more R&D in the area of energy, particularly as a way of overcoming environmental and nuclear safety problems.
However, it also contains various negative aspects, including the association of the growing problems in the oil market solely with contextual and episodic issues, while disregarding the strategic issue of depletion of resources and continuing to ignore the enormous potential of biomethane produced from waste, an approach which is already being implemented in various European countries.
This is the reason for our abstention.
in writing. - I voted in favour of this own-initiative report on energy issues which canvasses many areas of energy efficiency, supply and conservation. I did not support amendments endorsing nuclear power: my view is that sustainable, renewable energy resources should be developed and that research & development efforts should focus on these areas first.
in writing. - (DE) In principle, we all agree that we need better energy efficiency and more rational energy transmission and that the expansion of renewables is important. Nonetheless, the promotion of renewables must not be used as a pretext to curtail even more of the Member States' sovereign rights by the back door as part of the EU's Constitution. As this point is not made sufficiently clear in the present report, the report must be rejected.
Despite the ongoing expansion of renewable energy sources, we will remain dependent on conventional energy generation for many decades to come, and we must therefore ensure that it becomes more environmentally friendly. In the EU, however, there still appears to be a fixation with nuclear power, which is not only reflected in its glowing description as an 'environmentally friendly source of energy', which itself is a mockery, but also in the generous funding of the nuclear research budget. I see in this a failure to rethink our approach in any discernible way, which is another reason why I reject the report which is the subject of the vote.
in writing. - (DE) The Reul report is an apology for the nuclear industry. Flying in the face of common sense, nuclear energy is depicted as the technology of the future, with even more EU research funding and budgetary resources to flow into the development of this high-risk dinosaur technology.
Indeed, despite the recent 'incidents' at Vattenfall's nuclear plants, the focus is on expanding nuclear energy in Europe. In light of these incidents, it is extremely cynical to claim that nuclear energy generation is becoming 'ever-safer'. Instead of continuing to invest in this troublesome energy form, with a deliberate failure to address the issue of final storage, a social and ecological revolution should finally be the aim.
This means breaking apart the private monopolies which exist in the nuclear industry, providing a massive injection of funding for renewables and localising energy production. Given that it is the nuclear companies, in particular, which have initiated a new round of massive price increases, there is an urgent need for action. The report merely serves the profit interests of Europe's nuclear industry. The call for new nuclear power plants in Europe is unacceptable.
The legal basis for funding for an indefinite period is to be enshrined in the Reform Treaty. This is yet another reason to reject the Treaty. Every additional cent for EU nuclear funding is one too many. Promoting energy production from renewable resources, solar, wind and hydro power, is the only sustainable energy policy.
in writing. - (PT) When it launched the Energy Package at the beginning of this year, the European Commission highlighted the need for a technological action plan for fossil fuels and underlined the fundamental requirement for a pragmatic approach towards nuclear energy.
The reality is stark: there are no alternatives to fossil fuels which are as cheap and as efficient. This means that these fuels will remain the central and essential component of the EU's energy policy beyond 2020.
This is why we must find new solutions to the energy supply issue in the EU, bearing in mind the need for competitiveness, sustainability and security of supply. As a result, all investments in the development of new energy technologies, firstly to reduce environmental impact and enhance the safety of existing installations and secondly to develop new energy sources and ensure more efficient and cleaner use of fossil fuels, are of particular importance.
As it is essential that Member States and the EU concentrate their efforts on energy research, from more efficient use of energy sources to new technologies and the cleaner use of existing energy sources, I voted in favour of this report.
in writing. - (PL) I voted in favour of the report by Mr Reul on conventional energy sources and energy technology.
The report raises a very important current issue that calls for broad debate within the European Union, namely that we need a unified strategy and should develop a common energy policy. Ensuring Europe's energy security is a priority issue, and the Commission's proposal to submit a European Strategic Energy Technology Plan to the 2008 Spring European Council is therefore very welcome.
As a world leader, the European Union must also take the lead in the development of modern energy technologies whilst maintaining all the relevant economic and environmental standards.
in writing. - (SV) I have chosen to support the report because the EU has conducted an unusually balanced discussion of the need to include nuclear energy in Europe's future energy mix. Among other things, the report states that 'nuclear energy is indispensable if basic energy needs are to be met in Europe in the medium term', and that 'nuclear energy is currently the largest low-carbon energy source in Europe and [it] stresses its potential role in combating climate change'. At present nuclear energy is responsible for one third of the EU's electricity supply and will always be one of the most important energy sources in many EU Member States.
When the issue of CO2 emissions is raised, it is unfortunate in my view that greater attention is not given to nuclear energy. If we are to meet future energy demand without greater dependence on fossil fuels and rising CO2 emissions, the development of safe, new nuclear energy will become increasingly important. Unfortunately, nuclear energy is not included among the measures that are considered to be realistic with a view to achieving the target of between 20% and 30% by 2020.
(CS) Today we gave the car industry the task of developing engines which will reduce CO2 emissions to less than 120 g/km. Currently the figure stands at 157 g. I want to warn, however, those who applauded this proposal that reducing emissions is greatly hindered by the increasing number of drivers in general as well as the high number of drivers driving old vehicles.
Double regulation of advertising will not solve the issue. It is well-known that the majority of people give priority to cost-efficiency when buying a car, rather than the vehicle's environmental impact. Costs, but also emissions are growing also because of the imposition of increased vehicle safety.
Ladies and gentlemen, until vehicles with a lower environmental impact and running costs become more affordable, road transport's share of emissions will not show any considerable decrease. This is why I was not among those applauding today's report. Neither the committee's report nor the Commission's strategy are sufficiently comprehensive. This is why I supported other proposals, related to fines for exceeding emission limits and especially fiscal measures and car fleet renewal support.
(SK) The report just adopted on the future CO2 strategy for cars contributes without any doubt to one of the most polarised debates taking place in the European Parliament at present. At stake are not only the environment, and therefore the health of EU citizens, but also the competitiveness of an important industry. I voted for the amendment since it represents a compromise between both aspects. It pays attention to environmental protection and at the same time provides suitable and realistic terms for the European car industry.
Car advertising represents up to 20% of total advertising turnover for publishers of printed media. Laying down mandatory advertising requirements as stipulated in the original report by Mr Chris Davies would breach the fundamental principle of freedom of expression. This is why I voted in favour of the amendments that leave out the controversial paragraphs 36 to 41 of the report. I supported the PPE-DE motion inviting car manufacturers to sign up to a voluntary code of practice on car advertising. After most amendments were adopted, in the final vote I voted for the report by Mr Chris Davies. The outcome of the vote is a clear political signal in favour of preparing European legislation dealing with the issue of cutting CO2 emissions.
(DE) Madam President, we do still have the legislation by means of which Parliament can demonstrate that we take climate protection seriously in Europe, and we need to summon all our efforts so that we can genuinely achieve, through that legislation, everything that we have not voted on today.
I think it is regrettable that we have not committed to a 120 g/km ceiling from 2012. More than ten years have passed since our industry promised to achieve this with its proposed self-regulation on the grounds that this approach would be better and more efficient, and I would have liked the House to send out a clear climate policy message today. We have not done so.
That is why I have also voted against the report, and I hope that in the legislation, we will show more grit and determination and make it clear that we really take climate issues seriously in Europe.
(CS) I voted against the proposal of the report on the Community Strategy to reduce CO2 emissions from passenger cars, although for reasons different from those mentioned here earlier.
I voted against the proposal because with it we are moving away from an integrated approach, contained in the earlier strategy documents, and placing the whole burden of CO2 emissions reduction on the European car industry instead. I also disagree with the call for an obligatory allocation of 20% of advertising space. It bears a dangerous resemblance to the information campaign on the harmful effects of smoking.
Such an approach overall turns CO2 emissions reduction into a dogma which, when translated into future binding legislation, will result in a reduction in our competitiveness.
(DE) Madam President, I voted against the Davies report because, in my view, we have taken what is, in essence, an unacceptable and unrealistic decision by envisaging uniform CO2 efficiency categories for cars.
There should have been a sliding scale based on size and weight, primarily to level the playing field for manufacturers in the European Union. Let me give you an example: it makes a difference whether I heat a house or just one room. That is why it also makes a difference whether I drive a large car or a small car. That is why there needs to be segmentation and a sliding scale based on weight. We have missed that opportunity, which I think is regrettable, and with this decision - which I did not support - we have also missed the opportunity to establish a measure of balance between the interests of the environment and those of industry.
(DE) Madam President, I voted against the Davies report because, as a result of the amendments adopted, we are still a long way from the optimum situation, which is to protect the environment, on the one hand, but also promote employment in Europe and not burden the consumer unduly with excessively high prices. In essence, the decisions that we have taken are at the expense of employment and the consumer.
In technical terms, we have moved away from the integrated approach which would have been essential to create a situation in which everyone contributes to cutting CO2 emissions, not only the car manufacturers but also the manufacturers of other vehicle components. We have abandoned that route. What is more, we have not included weight and we have not completed weight segmentation, which is important for European competitiveness, because it is the higher-weight vehicles that are at the forefront of innovation, the innovation that Europe needs.
We have set timeframes which are difficult or expensive to achieve and we have taken the absurd step of not heeding the call for CO2-based taxes in the Member States, which means that the old vehicles which pump out CO2 are still on the market and on the road. That is why I have voted against the report.
Madam President, I have two points to make, the first on the procedure, the second on the voting list.
On the voting list: firstly, there was no mention of paragraph 3; secondly, I think we should look again at what happened about Amendments 52 and 51. If you look at it, 51 is clearly the nearest to the original text and should have been voted first. 52 is furthest away and should have been voted second.
I would ask that the Presidency look at this because that is clearly what should have happened. So, on those procedural points, I would like some answers.
Secondly, on the politics of it, this was the first real vote on climate change. It was not a piece of legislation - that will come - but, by failing to support the 2012 date backed by the European Commission, I think that the ALDE Group and the PPE-DE Group in this House failed the first test on climate change and the people out there will be looking at what happened here today and wondering whether we really are serious about the commitments we made back in March to reduce CO2.
We talk about Europe being a Europe of the environment. We have to do it in legislation if it is ever going to happen.
in writing. - (FR) Mrs Castex voted for the Davies report on the reduction of CO2 emissions from passenger cars and light-commercial vehicles.
While France continues to be monopolised by the Grenelle Environment Forum, the European Union has in turn added another valuable building block to the quality of our environment by adopting a strategy to reduce CO2 emissions from private vehicles.
Mrs Castex is very pleased that Parliament has called on the European automotive industry to ensure that new vehicles do not emit more than 120 g/km of CO2 by 2012.
This French Member of the Socialist Group in the European Parliament welcomes the Carbon Allowance Reductions System (CARS), as this mechanism will impose financial penalties on manufacturers who fail to meet their quotas, while at the same time issuing credits to those who have taken the initiative by achieving emissions that are below the limit value curve.
in writing. - (SV) We have essentially voted in favour of Mr Davies' report on a strategy to reduce CO2 emissions from cars.
In order to reduce CO2 emissions, it must be a priority to reduce the proportion that comes from car traffic. It is important to find more environmentally friendly alternatives to using cars. However, in our view car manufacturers should be given the opportunity to choose themselves how they wish to meet the environmental targets set by us politicians. Legislation should not regulate in detail how this should happen.
We also oppose the rapporteur's rules on advertising, which are unjustified and restrict freedom of expression.
in writing. - (FR) I voted for the report.
Some 19% of all CO2 emissions produced in the Community now come from passenger cars and light-commercial vehicles. The European Union must commit itself to an ambitious and realistic target for reducing average emissions from all vehicles placed on the EU market.
The impact of road transport on air quality must be reduced as the vehicle fleet is gradually renewed.
I welcome the adoption of the deadlines that have been set by Parliament. If verifiable and measurable actions are to be taken by the automotive industry after 2011, setting 2015 as the date for achieving a threshold of 125 g/km seems perfectly reasonable to me. Indeed this corresponds to the entry into force of the Euro VI emission standards.
For legislation to be effective it must above all be realistic and the industry has for a long time been putting environmental issues at the heart of its policies. When it comes to climate change the priority must be to reduce CO2 emissions in absolute terms.
in writing. - (NL) The Davies report deserves support because of the political signal it sends. All sectors will have to do their bit to remedy the climate change problem, including the European car industry. That is why I warmly support the compromise to achieve a maximum of 125g CO2/km by 2015.
For the Netherlands, the Davies report has another extra dimension that is undeniable. Because of the problem of particulate matter in the air in the Netherlands, it is necessary that measures be taken at European level to tackle this at source. If this does not happen, then for transport-intensive areas like the port of Rotterdam and Schiphol airport, it will be impossible for us to meet the present and/or stricter norms for particulate matter.
I am in favour of better information to consumers about the environmental friendliness of particular cars, like what we have now for fridges and washing machines for instance, but I voted against the proposal for cigarette-type warnings to be made compulsory in all advertising and marketing statements from the car industry. In the area of advertising and marketing, I have more faith in self-regulation than all kinds of European legal obligations.
in writing. - (DE) I voted against Mr Davies' report on the Community Strategy to reduce CO2 emissions from passenger cars and light-commercial vehicles. Having initially voted in favour of the report in the direct voting in plenary, I then withdrew my vote in writing, as noted in the parliamentary records of 25 October 2007.
In my view, the report is extremely arbitrary and fails to take appropriate account of the needs of Germany's automobile industry or environmental concerns.
For example, the report does not differentiate between the various weight classes of vehicles and therefore makes unrealistic demands of car manufacturers.
As regards advertising, an increasing comparison is made between labelling needs for tobacco products and vehicles.
The rapporteur (Mr Davies, an English Green Liberal) was only prepared to compromise on one point at the very end of the process during the deliberations on his report. This was much too late to formulate a sensible recommendation from Parliament which could have secured the support of all the groups.
in writing. - I voted for the original version of this report, which proposed tough limits on emissions of 120g carbon dioxide/kilometre by 2012. Unfortunately, the proposal was weakened by Tory and Liberal MEPs to allow for a higher emissions limit and a longer phase-in period. The overall strategy is good, but it is a pity it has been weakened unnecessarily.
in writing. - (FR) The European Parliament has approved the Community Strategy for reducing CO2 emissions from passenger cars and I welcome this very much.
This initiative will enable us to reduce carbon-dioxide emissions and at the same time contribute towards achieving the EU's more general environmental targets and energy security objectives. Nevertheless, I believe that the message that this vote has sent to the Commission and to the international community at large could have been a more ambitious one.
The 120 g/km threshold for CO2 was first put forward in 1995 as a feasible target for the automotive industry. Now 12 years later its implementation is still being resisted, even though technological advances have meant that CO2 emissions can now be reduced more than was possible a dozen years ago.
In being satisfied with a maximum mandatory limit of 125 g/km of CO2 Parliament does not go far enough. For this reason I voted against Amendments 42 and 52 because their objectives, under the pretence of being prudent and realistic, are in fact simply too moderate.
At a time when the consumer is becoming increasingly sensitive to pollution from motor vehicles, any measure aimed at reducing CO2 emissions from this source will benefit the car industry, the consumer and, of course, the planet itself.
in writing. - (DE) I voted in favour of the proposals to introduce a binding average emissions ceiling, albeit with some concern. In my view, a sliding scale based on the size and weight of the vehicle would have been preferable.
Although I otherwise tend to be in favour of voluntary commitments from industry, I believe that binding legal requirements are essential for the automobile industry: experience has shown that voluntary commitments here would be bound to fail.
As we know, a reduction of around 5% in greenhouse gas emissions from the EU-25 was achieved between 1990 and 2004. Not for road traffic, however: in stark contrast, this sector saw a rise of 26%. There is clearly an urgent need for action here, and the car industry must make its contribution to cutting emissions.
The year 2012 for the introduction of the ceiling has been criticised on the grounds that it does not allow a long enough phase-in period. However, this date has been in discussion for years, and the industry has known what to expect for a very long time.
The issue which we must always consider, however, is balancing environmental interests and the interests of the car industry, as this is also in the interests of jobs and competitiveness in the European Union. This is a buoyant industry and it is important for the EU. Without robust industries, we would have no money for environmental programmes!
(LT) So far the Member States have only succeeded in reaching an agreement on the consolidation of indirect taxation - excise duty and VAT, determination of the minimum rate, the application of numerous VAT exemptions. I doubt that a minimum excise duty rate - for fuel, for example - would increase economic competitiveness. It is more likely to result in increased prices and reduced consumption, particularly in view of the global increase in prices. The proposed coordination of excise duties would constitute an unbearable burden to new Member States.
The proposed consolidation of tax bases at EU level would have been more appropriate for the economies of the 15 old Member States, as they have similar development levels. This proposal is a step towards the consolidation of tax on profits. The greatest burden would fall on the weaker economies of the new Member States. This would lead to a loss of opportunity for them to benefit from tax competition as well as accelerate their economic growth. It would deprive them of the chance to raise their standard of living to match that of the old Member States.
I voted against the report, as it was ill-timed, in spite of the amendments.
in writing. - (SV) We Swedish Social Democrats believe first and foremost that taxation policy should be a national matter.
The report also stresses the fiscal sovereignty of the Member States.
We chose to vote in favour of the report as in many ways it stresses the role of taxation policy in the Member States as regards employment, welfare and the environment, as well as a well-functioning internal market.
in writing. - (FR) I supported Amendment 20, as tabled by the Group of the Greens/European Free Alliance, which seeks to delete paragraph 17 of the Wagenknecht report concerning the contribution of taxation to the Lisbon strategy.
In order to ensure the smooth functioning of the internal market I am in fact in favour of any measure that contributes towards fiscal harmonisation within the EU.
While taxation is still essentially a matter of national sovereignty, it has very quickly become apparent that we need to ensure a minimum degree of fiscal coordination between the Member States. This is why, in matters relating to indirect taxation, the Commission has gradually established a minimum rate for excise duty, in order to reduce distortion of competition.
Yet in the report that is being voted on today, paragraph 17 now seeks to re-examine this very system and proposes to replace it with a code of conduct.
I do not believe that it is sufficient merely to 'encourage' Member States when it comes to coordinating indirect taxation. What is more, I believe even less in the effectiveness of a code of conduct on excise duty matters: this is likely to provide even greater temptation to unpick the EU's rules and practices, which would in turn create the sorry situation of unfair competition in this area.
in writing. - (PT) We voted against the final text because, among other issues, it assumed a position of defence of economic and financial groups, as highlighted by the rapporteur who removed her name from the report before the final vote and called for it to be rejected. The resolution aims to ease the rules and procedures so that large undertakings can easily enter the various markets and reap the largest profits with the least number of obstacles in any Member State.
Furthermore, we consider that the fiscal sovereignty of Member States in terms of defining their own fiscal policy must be respected in all discussions on this issue. This is not what has happened here. A supposedly common European fiscal policy which promotes 'tax competition' would only serve the interests of major European and international capital.
Available data show that, in the last 10 years, there has been a significant drop in the average rate of taxation of corporate profits, whilst income tax has remained virtually unchanged.
We regret that the proposals made by the rapporteur, which highlighted the redistribution potential of taxation and pointed out the transfer of the tax burden from high incomes to lower incomes, have not been included in this final text.
in writing. - (SV) The June List is firmly opposed to this report, which seeks to move towards a common taxation and customs policy for the EU.
It is amazing that today the European Parliament is taking decisions on matters for which there is no common policy. It is not for the EU to decide on taxation matters and promptly to call on the Member States to harmonise their national taxes. In addition, it is entirely unreasonable to try to move towards the imposition of a Community tax.
In the report it is also possible to see how the Lisbon Strategy opens the door for the EU to tackle new policy areas, with supranationalism, new projects and increased costs in their wake.
The June List is voting against this report, as taxation must be decided nationally and sovereignly by the Member States.
in writing. - (FR) The report on the contribution of taxation and customs policies to the Lisbon Strategy, as voted on by the Committee on Economic and Monetary Affairs, constitutes an acceptable compromise between the Group of the European People's Party (Christian Democrats) and European Democrats, on the one hand, and the Group of the Alliance of Liberals and Democrats for Europe, on the other, and I support it. I am also glad to see that we have succeeded in maintaining this balance during the vote in plenary.
For me the key point in the report is paragraph 4, which underlines the benefits of healthy tax competition in the European Union. If indeed we wish to achieve the objectives of economic growth and employment, as set out in the Lisbon Strategy, we must ensure that we do not impose too great a tax burden on undertakings, for it is they who create the jobs. What is more, we should never overtax employees and consumers, either directly or indirectly, for they make a considerable contribution to growth.
Tax competition forces Member States within the Union to moderate their fiscal demands and to be more efficient in the management of public spending, and this can only be of benefit to the taxpayer.
The common consolidated corporate tax base, which is another controversial theme in the report, would in my view bring an element of coordination to fiscal policy that will render European corporate taxation less bureaucratic and more efficient.
in writing. - (EL) Tax policy is used to redistribute income for the benefit of capital. It is used by all centre-right and centre-left governments, and governs capital in the EU.
There is no common tax policy because of intra-imperialist conflicts. Even if such a policy existed, however, capital would be furthering its own profitability at the expense of ordinary people's income and needs.
Amid unrelenting competition, capital now moves easily and rapidly from high-tax countries to countries with lower taxation. Indeed, in all the Member States, the corporate income tax rate is decreasing at the expense of personal income.
However, this is not true of tax on labour income, which remains constant, while indirect taxes and VAT have risen, increasing inequality and the gap between rich and poor. This is also reflected in OECD figures, which show that indirect tax in the form of VAT rose to 6.9% of GDP in 2006. Thus capital is systematically being exempted from tax and the levy on workers is being increased through indirect taxation.
This is happening in Greece as well: corporation tax has been reduced by 10% and VAT has increased by 1%, with a further increase of 2% on the way.
This is the barbarity of capitalism, which creates inequality and poverty for the majority of people, and we must reverse this.
in writing. - While the report contains a number of positive elements concerning greater fairness in the distribution of the tax burden, I cannot support any increased role for the European Union in relation to taxation, which would further undermine the economic sovereignty of Member States.
in writing. - The Fine Gael delegation in the European Parliament decided to oppose the Report on the final vote because of the proliferation of references to the CCCTB and related matters.
We support the Lisbon Agenda and are in favour of the Report, such as recognising the positive aspects of lower taxation and the benefits of tax competition, but do not accept the right of EU Institutions to interfere with the rights of Member States, such as Ireland, who are also in the Eurozone. Interest rates are set by the ECB and the Growth and Stability Pact sets borrowing and inflation requirements. Tax policy is therefore one of the instruments left to those Member States under the Treaty and should be safeguarded.
in writing. - There are many ways in which fiscal attitudes across the EU could be helpful in generating a series of better conclusions for the Lisbon Strategy. Simply put, the incentivisation of growth of small businesses and job creation, as well as environmental issues, is seen as a positive. This is for Member States to undertake and follow through - such is their competence.
Consolidating tax bases at an EU level would not make the difference suggested by the rapporteur. The EPLP maintains that many good things towards the Lisbon Strategy can be reached by Member State action rather than EU action.
in writing. - (DE) In its vote today, the European Parliament has shown that a majority of its Members support a taxation policy which serves the interests of the top ten thousand and is to the detriment of the large majority of people living in the European Union. Although some of my proposals were accepted - after all, no one is keen to openly champion the cause of increased rates of VAT, higher taxes on earned income or better opportunities for EU-wide tax dumping - the proposals we made on increasing taxes on wealth and financial transactions and limiting tax dumping through the introduction of a uniform consolidated corporate tax base were rejected by the majority of Members.
As the final report after the individual votes was almost unrecognisable as my original draft, with certain aspects of its content deteriorating further in the version of the report agreed in the Committee on Economic and Monetary Affairs, I felt compelled to remove my name from the report and call for Members to vote against it in the final vote. I welcome the fact that relevant sections of the Socialist Group in the European Parliament also felt unable to endorse the final version of the report, as the outcome of the voting shows.
Today, the House has passed up the opportunity to heed calls for a more equitable and socially compatible taxation policy and adopt this as the clear position of the European Parliament. Instead, the EU's misdirected policies have yet again been confirmed unquestioningly by the majority in the European Parliament.
in writing. - (SV) Today I chose to support the report on the contribution of taxation policy to the Lisbon process. I advocate healthy tax competition and a common consolidated corporate tax base for international companies, without harmonisation of tax levels and with an option for each Member State to remain outside it, if it so wishes. It is also important to lay down the Member States' sovereignty in the field of taxation. I also take exception to any attempt to move towards an EU tax.
(SK) I admire and respect the determination with which some countries have introduced a smoking ban not only in offices and in all workplaces but also in restaurants, pubs, bars and clubs. We have economic impact studies that have not confirmed worries of restaurant owners about an income loss. We also know that the treatment of respiratory cancer diseases and other illnesses costs us up to EUR 50 million.
In Scotland, the number of people admitted to hospital with myocarditis has decreased by almost 20% since the introduction of the smoking ban. Children born to women smokers as well as to women exposed to passive smoking during pregnancy are born prematurely and have lower than normal birth weight. I appeal to the Member States of the European Union, including my own Member State, to introduce without delay effective laws that would result in a smoking ban in workplaces and restaurants, and in effective measures for reducing the overall use of tobacco.
(RO) At the same time with voting on this report, I would like to emphasize its importance for the future of the European citizens and of the entire European Union. I welcome the strategic approach of the smoking issue, including passive smoking, as well as the proposal of concrete and exigent actions to fight against it and its negative consequences at a European level. Also, I am convinced that a strategic approach of this issue should include the smoking prevention policy, as an essential element, by developing a true system of education in this respect. Today's reality is obvious; there is a clear and increasing need for awareness as regards the consequences of smoking among the entire European society. It is not less important to focus these efforts of prevention on educating children and youth, as well as their parents, in advance, in order to ensure a smoke-free Europe for future generations.
(PL) Madam President, I should like to explain my vote on the report by Mr Florenz on combating the worrying phenomenon of nicotine addiction. I wish to emphasise that I voted in favour of this report, despite being an advocate of freedom for smokers and despite obviously being a defender of pluralism. Nonetheless, the problem of the harmful effects of so-called passive smoking, that is to say the effect on non-smokers of being surrounded by smokers, is very alarming indeed. Suffice it to remind the House that the deaths of 650 000 people a year are smoking related. This figure includes 80 000 passive smokers, some of whom are children. That is the reason why we should impose limitations on the freedom of certain individuals in order to prevent deaths.
(FI) Madam President, firstly I wish to express my satisfaction with this report. It is excellent that we are adopting a clear position against passive smoking.
I voted for this report because it is high time we acted at European Union level to prevent people from actually being exposed to the dangers of tobacco smoke. As we heard earlier, 650 000 people die each year from the effects of smoking. It is time to take action.
Despite my support for the proposal, I know that it will be difficult to put into practice and implement everywhere. Article 11 incorporates the notion that smoking should be banned in private cars everywhere in the EU if underage children are present. This is a good aim, but we have to consider how it might be monitored. A smoke-free environment is a goal we should strive for, but in future we will need to pay more attention to ensuring that the action we take is reasonable and that compliance with the law can be monitored.
(DE) Madam President, ladies and gentlemen, of course we all know that smoking is bad for our health. Nevertheless, I voted against the report on a smoke-free Europe as a matter of principle, for it is true to say that nowhere else has the state asserted itself quite so successfully as in the fight against smoking in public. Countries in the EU - and that includes us - are intervening on an unprecedented scale, with their smoking bans, in citizens' private habits.
We are experiencing a state-sponsored prohibition policy across the board, designed to train people to change their behaviour. The report itself makes this clear. Unanimity - or, as we have it today - virtual unanimity is no guarantee of freedom. The opposite is true. In essence - and this is something we should recognise - freedom thrives on the opportunity to deviate from the norm. Concerned citizens are on the march, we have the nanny state, and all those who have anything to do with this and support it think that it has nothing to do with liberty. They are quite wrong!
(DE) Madam President, yes, I also voted against the report on a smoke-free Europe, although by doing so, I am subjecting myself to what is tantamount to a witch-hunt, even in the House by the way. That is the reason why so many of our fellow Members simply did not have the courage to vote against the report, even though they do not want this nannying policy either.
Of course I am in favour of protecting non-smokers, children and young people, but a matter of principle is at stake. Firstly, we have no health policy competence. That lies with the Member States. Anything else is a violation of subsidiarity and is a constructed competence at EU level. Secondly, and more particularly, we have had enough! We have had enough, ladies and gentlemen! For years, the EU has waged war on smokers, alcohol and the obese in Europe, apparently on the assumption that our citizens are stupid and need nannying through legislation. That is precisely what I am opposed to.
The citizens who I represent are not stupid. A prohibition policy is always counterproductive and my job is to represent people, not nanny them.
Madam President, if ever there was an issue that cried out for subsidiarity, it is surely that of smoking. Pass over the hypocrisy of subsidising the growing of tobacco in the European Union while penalising its consumption. Disregard the double standard of discouraging smoking within the EU but encouraging it outside. Focus instead on the more basic question of what any of this has to do with Brussels.
Surely the legal and fiscal status of tobacco is a national prerogative, and the question of where and when we may consume it should be decided more locally still: in a privately-owned space by the proprietor of that space, and in a public space by the municipal authorities. It ought to have nothing to do with national governments and certainly nothing to do with the European Union. Subsidiarity, colleagues - remember that?
(PL) Madam President, during this sitting we have debated the report by Mr Florenz on limiting the right to smoke cigarettes. I voted against this report because I believe that restrictions should only be imposed in cases where smoking will harm other people. We cannot, however, ban people who wish to harm themselves from doing so. That amounts to an intrusion into the rights of the individual that goes beyond the rights of any employer. The issue of treatment-related costs is of course relevant, but that is simply a matter for those responsible for insuring others. If it were deemed appropriate, the rates for smokers could be increased to cover treatment costs. There is another issue worthy of mention too, namely subsidiarity. Previous speakers have already referred to it and of course I entirely agree that this issue, which is in any case essentially flawed, must come under the competence of national authorities, not that of the European Union.
in writing. - (DE) I welcome all measures in the Member States to inform citizens about the risks of smoking. In my view, all these measures fall within the purview of the Member States, not the European Union.
I have therefore rejected the Florenz report in the final vote.
in writing. - (PT) I voted in favour of Mr Florenz's report on the 'Green Paper: Towards a Europe free from tobacco smoke: policy options at EU level' as I consider it essential that appropriate steps are taken to reduce the number of deaths and serious illnesses caused by tobacco smoke.
In that regard, I support the call for the Commission to amend Directive 2001/37/EC on tobacco products in order, in light of new scientific advances, to revise the rules on the use of additives and other substances in these products, particularly in relation to carcinogenic, mutagenic or toxic additives.
in writing. - (FR) Strasbourg is not Qom and the European Parliament is not the 'supreme leader' who has been sent down to dispense propriety and righteousness across the Union. Everybody now knows that smoking is bad for your health. But life itself is dangerous, for it always ends in death. I personally have never smoked in my life.
While it does not shock me that some adults are prepared to take the risk, I never cease to be amazed at the proselytising of the ayatollahs on the Committee on the Environment, Public Health and Food Safety who, by issuing own-initiative report after report, are attempting to 'save the planet' to the detriment of human beings and their weaknesses. I say 'no' to these zealots.
in writing. - (PL) As a member of the Committee on the Environment, Public Health and Food Safety, and also as a non-smoker aware of the many negative consequences of cigarette smoking in one's immediate surroundings, I welcome the report by Mr Florenz entitled: 'Towards a Europe free from tobacco smoke'.
I believe it is entirely appropriate for the European Parliament itself to send out a firm and unequivocal message to all EU citizens and Member States making it clear that we do not wish to see people smoking in public places, notably in restaurants, in bars and on public transport. We particularly do not wish to see people smoking in the workplace.
We are also calling for stricter measures against the sale of cigarettes to minors. In addition, I think the introduction of restrictions should be accompanied by a wide-ranging information campaign that should cover more than the harmful effects of smoking. The latter are generally well-known, but it also needs to be made clear that non-smokers' rights to live in a smoke-free environment cannot be dependent on or restricted by smokers wishing to exercise their right to smoke at the expense of non-smokers.
If our appeal for a Europe free from tobacco smoke is to bear fruit, we Members of the European Parliament should set an example and give up smoking at our workplace. That means no more smoking in any Parliament premises.
in writing. - (FR) I voted for this report which seeks not only to support Member States in the strict measures they have adopted to combat tobacco addiction, but also to promote better public health.
Not only is tobacco smoke a major source of air pollution, the chemicals contained in cigarettes expose smokers and non-smokers alike to serious risk. This is particularly true in enclosed spaces, such as workplaces, bars and restaurants. It therefore seems essential to me that we should clearly and unilaterally ban smoking in such places.
Imposing strict legislation designed to provide maximum protection for the health of our citizens cannot effectively be achieved without a real effort at alerting and informing the public as to the risks associated with tobacco use. I also welcome the willingness that has been expressed to direct information campaigns at certain target groups, especially the young, pregnant women and parents.
Finally, I regret that an amendment has been adopted calling on the Commission to investigate the health risks associated with chewing tobacco and the impact this has on cigarette consumption. I believe that this request does not belong in a report such as this, for the health risks presented by chewing tobacco, namely cancer of the tongue and so on, are generally recognised.
in writing. - I voted for this report, which sets out the options for reducing the harm caused by tobacco smoke across the European Union. It does not call for EU legislation, but calls on Member States to institute comprehensive smoking bans within two years. The UK already has such a ban, but given the harm tobacco causes I support this sensible approach being extended across the EU.
in writing. - (DE) Smoking bans are, of course, in the interests of public health and, for public buildings, are therefore to be welcomed. It is also sensible to protect children and young people. However, with these particular groups, it would be more helpful if people set a good example and maintained existing anti-smoking campaigns. It is hypocritical, however, for the European Union to attempt to prescribe smoking bans wholesale for all Member States when it has shown itself to be incapable of even reaching an agreement on facilities here in the House.
Our democratic system and modern attitudes to life are based on freedom of choice and, logically, this should apply to smoking as well. If a majority of the population is in favour of a smoking ban in restaurants, then this will come into effect over the short or the long term. There is already a trend for people to become non-smokers and, in line with the principle of sovereignty, it should remain a matter for each country to decide whether smoking bans should be introduced in restaurants, for example, and what form these bans should take.
in writing. - (EL) I have supported the Florenz report on the Green Paper 'Towards a Europe free from tobacco smoke'. I believe it will contribute to public health protection and help substantially in reducing the harmful effects of smoking, both in young people and in chronic smokers. It will achieve this by pushing for the immediate prohibition of all additives that strengthen addiction and by promoting preventive measures at European and Member State level.
in writing. - I strongly support smoking bans in public places to protect public health and to avert the dangers of passive smoking.
A Scottish ban on smoking in public places has now been in place for 19 months, and figures show that since the smoking ban was introduced there has been a 20% reduction in heart attack admissions to hospital.
The smoking ban has therefore saved lives and has been effective in promoting better health for Scots. I look forward to seeing this approach applied across the rest of Europe.
in writing. - (PL) I voted in favour of the report by Mr Florenz entitled: 'Towards a Europe free from tobacco smoke'.
Tobacco smoke is a very harmful substance. It contains thousands of chemical substances, including over 250 carcinogenic and toxic components. Even the slightest exposure to these substances can contribute to the development of tumours. Tobacco smoke particles are deposited permanently in enclosed areas causing air pollution that even the best ventilation systems cannot deal with effectively.
Thousands of people die each year in the European Union as a result of passive smoking. These deaths could be prevented. It has to be possible for every European Union citizen to live and work in surroundings that are free from tobacco smoke. This must be emphasised particularly in connection with public institutions and premises. Seventy per cent of the population of the European Union is non-smoking. We must bear this in mind and ensure that these people are able to live in a clean and safe environment.
(SK) I voted against the report because it does not clearly reflect the European Union position on Turkey. It is necessary to freeze accession talks with Turkey completely. There are numerous reasons for doing so. At present Turkey is an untrustworthy partner. By refusing Turkey's EU entry, in other words by telling the Turks the truth about their future EU membership, we would help the country democratise their society at last.
Turkey continues to occupy a Member State of the European Union: 40% of Cypriot territory is under Turkish military occupation. There is no freedom of religion in Turkey. Non-Muslims, Christians, members of the Orthodox Catholic Church and Protestants all suffer from persecution because they are not allowed to build churches. Five hundred Orthodox churches have been destroyed while everywhere in the European Union Muslims are building mosques. There is no freedom of speech in Turkey. Turkey denies the massacre of one-third of the Armenian population in the past. It is getting ready for another military intervention in Iraq. It is not solving the issues of the Kurdish minority on its territory. Turkey is not in Europe and does not belong in the EU. A privileged partnership with Turkey, instead of full membership, will be quite enough.
(DE) Madam President, I did not vote for the resolution on Turkey because I am greatly concerned that the Turkish Parliament has agreed a military strike against Iraq. This could not be taken into account in the report, but is a very topical issue.
Taking measures against a terrorist group is rather different from voting to invade a neighbouring country. It is not in the EU's interests to see any destabilisation of Iraq. We should be reminding Turkey that, as a candidate country, it should be considering EU interests within the framework of common interests. This shows that full membership for Turkey - which I do not support, incidentally - with its shared borders with Iran and Iraq would mean a complete redrawing of the political map within the EU. In my view, we should spare ourselves the associated risks.
(NL) Madam President, I voted against the Oomen-Ruijten resolution because I think that Parliament should play a more active and a more ambitious role in monitoring the negotiation process with Turkey.
Now it seems that we have to make sure that we do not hurt the sensitive feelings of Mr Erdoğan and Mr Gül. It is becoming increasingly clear that Turkey is a candidate country unlike any other. Turkey evidently does not need to adhere to the Copenhagen criteria so strictly, despite all the promises from the Council, the Commission and Parliament that it would have to.
The way things are going we should not be at all surprised that more and more citizens in the European Union are turning their backs on the Union.
(NL) Madam President, this new vote on Turkish accession is a clear illustration of the fact that not only for most of our citizens is Europe far away and of no great concern to them, but that the European institutions themselves are increasingly alienating themselves from the citizens of Europe.
To the Eurocrats, Europe is not really Europe any more, as we blithely proceed to prepare for the accession of a country that is not European at all, not European in historical, cultural or religious terms, not in the euro, and not even European in geographical terms. What is more, this whole business has been pushed down our throats in a fundamentally undemocratic way, because the vast majority of European citizens really are against the accession of Turkey, but they are not allowed to have their say.
The citizens are not allowed to have their say on Turkey, just as they are not allowed to have their say on the new Constitution that we are not allowed to call a constitution. Are the Eurocrats actually afraid of democracy, afraid of consulting the people? This Europe is operating in an increasingly undemocratic and antidemocratic way, and it will all end very badly.
(FI) Madam President, two weeks ago Hrant Dink's son Arat Dink and the publisher Serkis Seropyan were sentenced to prison for a year under Article 301, that is to say for insulting Turkishness. What was their crime? Over a year ago, thus prior to the murder of Hrant Dink, their newspaper Argos published a story stating that Hrant Dink, in an interview with Reuters, had said he thought the killings which took place in 1915 were genocide. The newspaper was therefore only reporting this, and that is all.
I therefore think it is vitally important to vote in favour of our resolution calling on Turkey to acknowledge the Armenian genocide. I say this as a friend of Turkey. It would be good if Turkey understood that this is not meant as an anti-Turkish stance. It is more about the custom the EU has of trying to create a better society in which the horrors of history can be avoided. A mindset where national identity protects itself with a penal code in which Article 301 is a continual frame of reference, and in which the mistakes of a nation are denied, is in serious conflict with this custom.
One of the bases of the European identity is that history is looked straight in the eye and held to account. The Armenian genocide is a historical truth. Parliament will be demanding that Turkey acknowledge it in the resolution on the start of negotiations.
in writing. - (FR) I wish to support the amendments made to the text that has been submitted for today's vote on relations between the European Union and Turkey and in doing so would recall the conclusions reached at the European Council held in Brussels in December 2006. These set out the principle whereby, as far as enlargement was concerned, the European Union would require each candidate country to comply fully with all the Copenhagen criteria, but that any enlargement would still be subject to the Union's capacity for further integration.
Quite a few of you will have been aware for some time of the doubts, or rather the concerns, that I have had about the European Union's ability to continue to function properly if Turkey were to become one of its Member States.
Of course Turkey is a 'friendly' country and in geo-strategic terms is a very important partner for the European Union. I am therefore completely in favour of the EU maintaining a privileged partnership with Turkey. However, I am fiercely opposed to that particular country becoming part the Community.
Moreover, I believe that the problems of integrating Turkey as a potential Member State will become increasingly clear as the accession negotiations progress.
in writing. - (FR) I congratulate the rapporteur on having tabled the resolution on relations between the European Union and Turkey. The motion for a resolution by Mrs Oomen-Ruijten is a consensual and balanced document and in it she has sought to cover all the issues relating to this particular problem.
On the one hand the resolution congratulates Turkey on having recently held free and fair elections, calls on the Turkish Government to accelerate the process of reform and welcomes its intention to adopt a new civilian constitution. The motion for a resolution further calls for a new political initiative to be launched for a lasting settlement to the Kurdish issue. It also refers to attempts at reaching a settlement to the Cyprus question within the UN framework.
On the other hand, and this is in accordance with the position being supported by France, I welcome the fact that the resolution recalls that Turkey's accession continues to depend on full compliance with the Copenhagen criteria and on the EU's capacity for further integration.
For all these reasons I have decided to support the adoption of this resolution at the final vote in plenary. I can only once again express my deep regret that Parliament has not formally called on Turkey to officially recognise the Armenian genocide of 1915.
in writing. - (PT) As we highlighted earlier, many questions are raised by the negotiations on Turkey's accession to the EU. This process is being encouraged by the major powers which, despite the contradictions, are aiming to integrate this great country into the EU's 'single market', thereby gaining control of its economy and using its geo-strategic position for their own plans in the Middle East, the Caucasus and Central Asia.
The resolution is therefore illuminating in this respect as it underlines 'the importance of Turkey as a transit hub for the diversification of gas supplies to the EU' and 'energy projects involving Turkey in the South Caucasus', and also 'the geo-strategic position of Turkey in the region' whose 'role in transportation and logistics will become more important in the coming years'.
The following are some of the other important aspects that should be underlined:
Turkey has not made any steps towards recognising Cyprus - an EU Member State - and still militarily occupies the north of this island and disregards UN resolutions on this issue;
the Turkish authorities are still engaged in repression against the Kurdish people and are still denying their legitimate cultural, political, economic and social rights.
in writing. - (EL) The report on the progress of Turkey's course of accession to the EU includes utterly spurious congratulations to the Turkish Government and the new president. The report is a hypocritical and ineffectual expression of wishful thinking about human rights in vague and general terms, condemning terrorism and mentioning the joint struggle waged against it by the EU and Turkey.
On the other hand, there is no reference whatsoever to the continuing occupation of Northern Cyprus by Turkish military forces. There is not even a token condemnation of Turkey's continuing refusal to recognise the Republic of Cyprus, and no pressure brought to bear on this issue. There is no condemnation of the Turkish regime's policy of contesting Greek sovereign rights or of its threat to use force against neighbouring countries. There is no serious condemnation of the barbarous persecution and crimes committed by the Turkish authorities against the Kurdish population. There is not the slightest allusion to the political persecution, at the hands of the Turkish middle class in all its guises, both pro-burka and secular, of communists and other progressive-minded people. Despite all this, Turkey is urged not to use disproportionate force in the impending attack on northern Iraq!
In the context of the EU, the report reflects the objectives of powerful imperialist countries in line with their geopolitical interests in the wider area.
It is in the interests of the Turkish people and other peoples in the area to oppose Turkey's integration into the EU and its imperialist plans.
in writing. - (FR) This resolution loses its impact because important amendments relating to the recognition of the Armenian genocide have been rejected by the majority of Members.
I am and will remain in favour of Turkey's accession to the European Union. However, this accession process has to recognise some historical facts.
Moreover, I am totally opposed to the contradiction that Parliament has now introduced. In paragraph 5 of the resolution of 28 September 2005 it in fact called on Turkey to recognise the Armenian genocide and regarded this admission as a precondition for accession to the European Union. The decision to omit the Armenian genocide from the new resolution is a step backwards and one that I cannot support.
in writing. - (PT) Regardless of the end result, the current negotiations with Turkey must bring about the reforms which the country so desperately needs and which, in themselves, are the most important aspect of a country's potential accession to the EU.
In this context, we must regard the AKP's victory more as a commitment to economic reform than as a vote for Islam.
Given recent developments, the Kurdish issue must be tackled in conjunction with the United States, bearing in mind the issue of Iraq where the Kurdish north is peaceful. On the other hand, we cannot refrain from criticising the Kurdish terrorist attacks on Turkey or the lack of integration and acceptance of Kurds within Turkey itself.
Finally, we can never highlight enough the geo-strategic importance of Turkey in relation to the security of Europe's borders, energy supply, particularly as an alternative to dependency on Russian gas, as a partner in dialogue with Islamic countries and on the Iraq issue.
For all these reasons, the EU's strategy must be to negotiate seriously and firmly.
in writing. - (FR) I voted for the resolution that urges Turkey to accelerate the pace of its reforms.
We have to call on Turkey to do more: to ensure civilian control over the military; to have zero tolerance of torture; to provide protection for women and minority groups, and to recognise the Armenian genocide.
The handling of the Kurdish issue also has to be used as a criterion for assessing the reform process. The report that we have voted on urges the Turkish Government to launch a political initiative aimed at finding a lasting settlement to the Kurdish problem. It also deplores the violation of Iraq's territory, while at the same time, of course, condemning the violence perpetrated by the PKK.
This is not about targeting Turkey as such, it is about recalling that we cannot have double standards, that we cannot sell off cheaply the values that we hold dear.
It would also be disastrous to continue to ignore public opinion, which was again expressed in a poll carried out by Notre Europe before the Lisbon Summit. The people of Europe are concerned about ill-prepared decisions on any future enlargement and about the EU's capacity to absorb any more countries after the huge wave of new accessions that took place between 2004 and 2007.
in writing. - (DE) I support the resolution on Turkey. The Turkish Government must be vigorous in implementing reforms at last.
As for the Armenian genocide, although Turkey's admission of this genocide is not part of the Copenhagen criteria, a country which aspires to join the EU must surely face up to the dark side of its history.
Overall, Turkey has a very long way to go before it meets the Copenhagen criteria. Substantial deficits in relation to human and minority rights, civil and political rights and the general weakness of Turkey's democracy vis-à-vis the military still exist.
There is still no progress on the Cyprus issue. For that reason, we must continue to push, this year, for the ratification of the Ankara Protocol. Without this, and also without the withdrawal of Turkish troops from the island, there can be no solution. Turkey apparently refuses to understand that there are 27 Member States of the European Union and that one of these is the Republic of Cyprus!
As regards the conflict in the south-east of Turkey, the plan to launch an incursion into northern Iraq has existed at least since spring 2006. At present, it is to be feared that the invasion will indeed take place. However, a country which - despite international support for the securing of its borders - claims the right to violate international law as it sees fit disqualifies itself from accession to the European Union once and for all.
in writing. - (PL) I abstained in the final vote on the report concerning EU-Turkey relations. This was because, despite negotiations lasting several months, the resolution makes no reference to the issue of Turkish responsibility for the massacre of Armenians in 1915.
Turkey is attempting to impose censorship on the international community regarding this matter. The most recent proof of this was the pressure brought to bear on the US Congress. The latter nevertheless stood firm and adopted an appropriate stance. It is a mistake to give in to unjustified pressure from Turkey on this matter.
I should like to add, however, that I very much appreciate the inclusion in the aforementioned resolution of statements concerning the rights of Christian minorities in Turkey, such as the right to train clergy and Church institutions' right to legal personality.
in writing. - (FR) I decided to abstain on the resolution on EU-Turkey relations in order to signal my opposition to the accession negotiations currently under way. Two recent events should make us aware of the risks associated with this hypothetical accession. First there is the political crisis that the country went through before the new President of the Republic was sworn in: this illustrated the tensions that exist within Turkish society and also the fragility of that country's institutions. I am also thinking of the tensions that have built up at the Iraqi border and the risk that this could destabilise one of the few areas in that country where violence has been contained. The Turkish Parliament's decision to authorise the army to make military incursions into Iraq is unacceptable. Turkey is playing a dangerous role in the region and the EU should not lend any support to these populist and aggressive actions.
All this only reinforces my conviction: if we enlarge the Union to the borders of Iraq, I do not see what we will have left that is European. I believe that Turkey is still unfit to join the EU. It is up to us to put forward an alternative option: here the 'Mediterranean Union' proposed by Nicolas Sarkozy certainly offers an opportunity that should be seized by the EU and by Turkey.
in writing. - (SK) I did not vote for the European Parliament resolution on EU-Turkey relations because enlargement of the European Union and Turkey's entry into the Community are rather serious matters requiring more detailed knowledge and more intensive debate. In my opinion, in the accession process the same rules should apply to all countries.
The proposed amendments calling for an admission of the Armenian genocide and for an apology to Armenia and the Armenian people were not adopted by the plenary. Only such an admission and apology can give impetus to the process of reconciliation between Turkey and Armenia. Furthermore, Turkey continues to hinder progress in the search for a solution to the Cyprus problem. The cross-border military operation against Kurds who live along the border with Iraq, approved in a declaration issued by the Turkish Parliament, will not lead to a constructive solution to the terrorism problem in the country. It will simply lead to the destabilisation of the entire region.
There is also no visible progress in the matter of freedom of religion within the territory of the Republic of Turkey. The safety of Christians living in Turkey and respect for their rights are not guaranteed. In recent times we have witnessed violent attacks on Christian priests, missionaries, publishers or converts. Turkey has also not re-opened the Orthodox Church's seminary without which the very existence of this ancient church is threatened.